Citation Nr: 0602110	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-23 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for PTSD.

A hearing was held in July 2005, by means of video 
conferencing equipment with the appellant in Columbia, South 
Carolina, before K. Parakkal, an Acting Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) (West 2002) and who is rendering the determination in 
this case.  A transcript of the testimony has been associated 
with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the claims folder, the Board notes 
that the veteran's claim must be remanded to the AMC for 
further adjudication.  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2005).  Although service connection may be established based 
on other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2005).

Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

During the video hearing conducted in July 2005, the veteran 
alleged that during his assignment with the Echo Troop, 1st 
of 7th Cavalry, 1st Cavalry Division in the Persian Gulf War, 
between January and February 1991, he was involved in combat 
during the actions known as the Battle of Ruqi and Operation 
Knight Strike.  Specifically, the veteran alleged that during 
that time, in his capacity as a cavalry scout, he 
participated in combat and was responsible for the deaths of 
many Iraqi fighters when he and other soldiers with him fired 
upon a tower.  He also stated that since he was the commander 
of his vehicle, he was required to be exposed at all times, 
and feared for his life due to enemy fire and land mines.

If the RO is able to verify the veteran's alleged stressors, 
a VA examination should then be afforded the veteran.  As the 
Court of Appeals for Veterans Claims (Court) explained in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.

Additionally, it does not appear that the RO attempted to 
obtain the Social Security Administration (SSA) records 
mentioned by the veteran's wife in her statement dated in 
January 2004.  Pursuant to Littke v. Derwinski, 1 Vet.App. 90 
(1990), the RO should obtain all records associated with such 
determination.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED for the following actions:

1.  The AMC should contact SSA and request 
copies of any medical records used by that 
agency in making a determination on behalf 
of the veteran for SSA benefits purposes.  
Any such records received should be 
associated with the veteran's claims 
folder.  If the search for such records has 
negative results, a statement to that 
effect should be placed in the veteran's 
claims folder. 

2.  The AMC should send a request to 
USASCURR asking that a unit history search 
be undertaken to find out if there is 
verification of the following incidents:

A.  The veteran was involved in combat 
with the Echo Troop, 1st of 7th Cavalry, 
1st Cavalry Division in the Persian 
Gulf War from January through February 
1991, specifically the Battle of Ruqi 
and Operation Knight Strike.

B.  During either January or February 
1991, the veteran was involved in 
combat that required him to shot and 
kill enemy Iraqi soldiers in a tower 
during his patrol as a combat scout.

3.  After receipt of the SSA records 
requested above, and if the veteran's 
stressors are verifiable, the AMC must make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), the claims folder 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims folder was in fact 
made available for review in conjunction 
with the examination.  The examiner is 
requested to review all pertinent records 
associated with the claims folder and offer 
an opinion as to the following:

A.  State a medical opinion as to 
whether the veteran currently has 
PTSD.

B.  If it is determined that the 
veteran has PTSD, the examiner must 
identify the specific stressor or 
stressors on which the diagnosis is 
based.

C.  If it is determined that the 
veteran has a psychiatric disorder 
other than PTSD, the examiner should 
state a medical opinion as to whether 
it is at least as likely as not that 
such psychiatric disorder had its 
onset during his period of active duty 
or within one year afterward.

D.  If it is determined that the 
veteran has a psychiatric disorder 
other than PTSD, the examiner must 
state a medical opinion as to whether 
it is at least as likely as not that 
the psychiatric disorder is the result 
of a disease, injury, or other 
incident that occurred while the 
veteran was in service.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the veteran.  After the veteran has had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

